The plaintiff, age twenty-nine years, seeks a change of his name from Bruce Alexander Brast to Abdullah Al-Badri Ben Alexander Brast. He alleges that there is no purpose in making his petition except to conform his legal name to that by which he is generally known.
The Superior Court has jurisdiction of complaints praying for a change of name. General Statutes § 52-11. Whether a change of name should be granted is a matter which rests within the sound discretion of the court. Don v. Don, 142 Conn. 309,311. Some substantial reason must, however, exist before the court is justified in denying a petition for a change of name. The court is not subject to the whims of every petitioner for a change of name. 57 Am. Jur.2d, Name, § 12. Although an individual may change his name at his pleasure, the court will not effect a change of name as a matter of course.Application of Klimpl, 11 Conn. Sup. 460. A petitioner for a change in name has the burden of proof.Petition of Hauptly, 294 N.E.2d 833, 835 (Ind.App.). *Page 2 
No convincing proof was offered at the hearing of this complaint that the plaintiff must have so many names to satisfy his own whims. Ordinarily, a person's name consists of one given name and one family name. 65 C.J.S., Names, § 3. Generally, middle names and initials are not essential. Id. § 4. The court takes judicial notice that today's living, with the increase of population density and control, demands a name which conveniently may be used on standard forms and records. This is necessary not only to facilitate commercial and employment transactions but also to avoid burdening governmental protection, regulating and welfare agencies. It is also true that today much of our social contacts is on a first name basis. Under the circumstances, public policy does not compel the granting of the plaintiff's prayer for a change of name.
   Accordingly, the prayer for a change of name must be, and is, denied.